UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1456



FRANCIS M. RUSSELL,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-99-20-2)


Submitted:   September 29, 2000           Decided:   October 12, 2000


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vernon M. Williams, S. Scott Baker, WOLFE & FARMER, Norton, Vir-
ginia, for Appellant. James A. Winn, Regional Chief Counsel, Re-
gion III, Patricia M. Smith, Deputy Chief Counsel, Lori Karimoto,
Assistant Regional Counsel, Office of the General Counsel, SOCIAL
SECURITY ADMINISSTRATION, Philadelphia, Pennsylvania; Robert P.
Crouch, Jr., United States Attorney, Julie C. Dudley, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Francis M. Russell appeals the district court’s order granting

summary judgment to the Commissioner in this action challenging the

denial of Russell’s application for supplemental security income.

We have reviewed the record and the district court’s opinion

accepting the report of the magistrate judge and find no reversible

error.   Specifically, we find that the ALJ was under no obligation

to inquire into whether Russell was disabled under 20 C.F.R. Part

404, Subpart B, App. 1, § 12.05(C) (2000).        We further find that

the ALJ appropriately applied the medical-vocational guidelines in

finding that Russell was not disabled.      We therefore affirm on the

reasoning of the district court.       See Russell v. Apfel, No. CA-99-

20-2 (W.D. Va. Mar. 31, 2000).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                   2